           Case 2:20-cv-01029-DSC Document 24 Filed 07/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JANINE WOOD,                             )
Individually and as parent and natural   )
guardian of her minor child, H.W., JACKIE)
WEBBER, Parent and natural guardian of )
her minor child, J.M., RYAN WALSH and )
LISA MAZZONI, Individually and as        )
parent and natural guardian of her       )
minor son, J.C.,                         )
                                         )
               Plaintiffs,               )
                                         )
        v.                               )          2:20cv1029
                                         )          Electronic Filing
PALACE ENTERTAINMENT                     )
d/b/a KENNYWOOD PARK                     )
agent of KENNYWOOD PARK,                 )
SANDCASTLE WATERPARK                     )
and IDLEWILD AND SOAKZONE                )
                                         )
               Defendants.               )


                                     ORDER OF COURT

       AND NOW, this 12th day of July, 2021, upon consideration of the Motion to Dismiss for

Failure to State a Claim (ECF No. 4) filed on behalf of Defendants, and Plaintiffs’ response

thereto,

       IT IS HEREBY ORDERED that, at this point in the litigation, the motion is DENIED

without prejudice to raise such issues at the summary judgment phase of the case. Defendants

shall answer the Complaint within twenty-One (21) days of this Order.


                                             s/ DAVID STEWART CERCONE
                                             David Stewart Cercone
                                             Senior United States District Judge

cc:    Thomas B. Anderson, Esquire
       Paul M. Thompson, Esquire
       Kerry A. Scanlon, Esquire
       Jeremy M. White, Esquire
 Case 2:20-cv-01029-DSC Document 24 Filed 07/12/21 Page 2 of 2



(Via CM/ECF Electronic Mail)




                               2
